In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-836V
                                    Filed: December 9, 2016
                                         UNPUBLISHED

****************************
SUE A. LITTLE,                        *
                                      *
                   Petitioner,        *       Ruling on Entitlement; Concession;
v.                                    *       Influenza (“Flu”); Shoulder Injury
                                      *       Related to Vaccine Administration
SECRETARY OF HEALTH                   *       (“SIRVA”);
AND HUMAN SERVICES,                   *       Special Processing Unit (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Mari Bush, Kaye & Bush, LLC, Denver, CO, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 14, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an October 29, 2014 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On December 8, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent believes that petitioner’s alleged injury is
consistent with a SIRVA Id. at 4. Respondent further agrees that petitioner has
satisfied all legal prerequisite for compensation under the Vaccine Act. Id.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2